After trial, judgment is entered for the plaintiff against the defendants R.E.G. Company and George Leaska for $228,869.73 damages plus attorneys' fees of $3,400.00 and costs to be taxed. Defendants cannot prevail on their argument that the testimony of Alan Noel was inadmissible because the defendants did not object to his testimony. In the absence of objection, the testimony was properly admitted. (The plaintiff need not file its reply brief in light of this ruling).
Plaintiff shall file military affidavits concerning defendants Edwin Baum and Robert Desjardins within thirty days or these claims shall be dismissed.
CHRISTINE S. VERTEFEUILLE, J.